Citation Nr: 1324787	
Decision Date: 08/05/13    Archive Date: 08/13/13

DOCKET NO.  12-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bladder cancer, to include as due to Agent Orange or other herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran served on active duty from June 1963 to April 1969; and from July 1972 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the RO in San Diego, California, which denied service connection for bladder cancer.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran elected not to have a Board hearing on his July 2012 substantive appeal.  

In a June 2013 statement, received by the Board in July 2013, the Veteran has requested a videoconference hearing.

In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing before a member of the Board via videoconference.  See 38 C.F.R. § 20.704.  Remand to the RO is warranted so that it may schedule a hearing and send notice of the hearing to the Veteran and his representative.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge via videoconference, and notify him of the scheduled hearing at the latest address of record, in accordance with the procedures set forth at 38 C.F.R. § 20.704(a), and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


